IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-10,271-20



                       EX PARTE ROBERT GORDON, Applicant



             ON APPLICATION FOR WRIT OF HABEAS CORPUS
                        CAUSE NUMBER 13,472
                  TH
         IN THE 12 JUDICIAL DISTRICT COURT WALKER COUNTY


       Per curiam.


                                           ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

aggravated assault and sentenced to ninety-nine years’ imprisonment. The Fourteenth Court

of Appeals affirmed his conviction.          Gorgon v. State, No. 14-86-00460-CR (Tex.

App.–Houston[14th], June 4, 1987).
      After a review of the record, we find that Applicant’s claim regarding his parole

review is without merit. Therefore, we deny relief.

      All of Applicant’s other claims are dismissed as subsequent. T EX. C ODE C RIM. P RO.

Art. 11.07 §4.




Filed: November 26, 2014
Do not publish